Exhibit 10.1

 

[g284201kg01i001.jpg]

OWENS-ILLINOIS

 

WORLD OPERATIONS

 

October 26, 2011

 

Mr. Albert P. L. Stroucken

4832 Devilbiss Court

Toledo, OH 43623

 

Dear Al:

 

As discussed, this letter agreement (the “Letter Agreement”) will amend and
restate that letter agreement dated January 3, 2007, (the “Prior Agreement”) and
will govern the terms of your continued employment with Owens-Illinois, Inc.
(the “Company”) on and after January 1, 2012 (the “Effective Date”).

 

1.             Position and Term.  During the Term (as defined below), you will
continue to serve as both Chief Executive Officer and Chairman of the Board of
Directors of Owens-Illinois, Inc. (the “Board” and the “Company,”
respectively).   During the Term, you agree to inform the Board if you are
considering serving as a member of the board of directors of any other company
or organization, in addition to those on which you serve as of the date of this
Letter Agreement.

 

2.             Term.  Your employment under the terms set forth in this Letter
Agreement will commence on the Effective Date and shall continue until June 30,
2016 (the “Term”), subject to earlier termination as provided herein.  Upon
expiration of the Term, you will be deemed to have voluntarily terminated your
employment due to retirement.

 

3.             Base Salary.  You will be entitled to an annual base salary of
$1,049,000, plus such increases, if any, as may be determined from time to time
by the Compensation Committee of the Board (“Base Salary”).  The Base Salary
will be paid, subject to income tax and benefit plan withholdings, in accordance
with the Company’s normal payroll practices for executives.

 

4.             Annual Bonus.  You will participate in the Company’s Incentive
Bonus Plan, as amended from time to time (or any successor plan).  Subject to
the terms of that plan, you will be eligible for a bonus.  Your target bonus
will be 150% of your Base Salary (the “Target Bonus”), which is achieved if you
meet 100% of the target objectives, and your maximum bonus will be 300% of your
Base Salary, which you will earn if you exceed your target objectives according
to the Incentive Bonus Plan.

 

5.             Equity Awards.  You will continue to participate in the Company’s
equity plans in effect from time to time in accordance with the terms of such
plans.  You will be eligible for future equity awards in the sole discretion of
the Board.

 

--------------------------------------------------------------------------------


 

6.                                       Nonqualified Retirement Benefits.

 

a.             Defined Contribution.  You will continue to be eligible to
participate in the Company’s Executive Deferred Savings Plan during the Term.

 

b.             Defined Benefit SERP.  You will receive following your
termination of employment for any reason, including voluntary termination, a
non-qualified pension benefit (the “SERP Benefit”) based on (i) your actual
years of service as an employee with the Company plus 1.5 years, and (ii) your
final average earnings, as calculated under the Owens-Illinois Salary Retirement
Plan and the Owens-Illinois Supplemental Retirement Benefit Plan as in effect on
December 4, 2006 (the “Plans”).  The SERP Benefit will be converted to a single
lump-sum determined by calculating the actuarial equivalent of the 100% single
life annuity amount on the date of your retirement using (x) the applicable
interest rate then in effect under the Plans and (y) a remaining life expectancy
at the time of retirement using the then applicable mortality table under the
Plans.  Payment of the lump sum SERP Benefit will be made within 30 business
days after retirement or, if required by Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), the first business day on or after
the date which is 6 months after your retirement.

 

7.                                       Employee Benefits and Perquisites.

 

a.             You also will continue to be eligible to participate in the
Company’s employee benefit plans (except for the severance plan, as in effect
from time to time), including without limitation the Company’s 401(k) plan,
group health plans (medical, dental, vision and prescription drug benefits),
short term disability, long term disability, and life insurance or benefit plans
(collectively, the “Employee Benefits”), on the same basis as those benefits are
generally made available to other senior executives of the Company.

 

b.             Vacation.  You will be provided with five weeks (25 days) of paid
vacation per calendar year.

 

c.             Physical Exam.  Each year during the Term, you will be reimbursed
for the cost of an annual physical exam in accordance with the Company policies
and programs in effect from time to time for senior executives.

 

d.             Car Allowance.  Each year during the Term, you will be provided
with an annual car allowance of not less than $24,000 per calendar year payable
in no less frequent than monthly installments of $2,000 each, in accordance with
the Company policies and programs in effect from time to time for senior
executives.

 

e.             Life Insurance.  Each year during the Term, you will be
reimbursed for the premiums on a term life insurance policy on your life with a
coverage amount equal to three times your Base Salary.

 

f.              Aircraft.  You will be permitted to use Company aircraft for
business purposes and up to 50 hours per calendar year for personal travel in
accordance with the Company policies and programs in effect from time to time
for senior executives.  The cost of personal usage of the Company’s aircraft
will be imputed into your income in accordance with applicable tax laws.  For
any personal use of the

 

2

--------------------------------------------------------------------------------


 

Company’s aircraft over 50 hours per calendar year,  you will reimburse the
Company for the incremental cost of each flight, with such incremental cost
determined according to the methodology used by the Company for reporting the
cost of personal aircraft usage by executives in the Company’s annual proxy
statement.  However, if necessary to comply with applicable FAA rules, you will
enter into an aircraft time share agreement with the Company pursuant to which
you will agree to reimburse the Company for personal usage of the Company’s
aircraft over 50 hours according to and consistent with such time share
agreement and applicable FAA rules.

 

g.             Tax and Financial Services.  You will be reimbursed for personal
tax and financial services up to $15,000 per calendar year during the Term in
accordance with the Company policies and programs in effect from time to time
for senior executives.

 

h.             409A Requirements.  All reimbursements under this Section 7 and
Section 8 shall be made as specified herein, or if no date is so specified, as
soon as practicable following the date such expense is properly submitted for
reimbursement, but no later than the last day of the calendar year following the
calendar year in which such reimbursable expense was incurred.  You may not
accrue amounts for use in later calendar years, and the reimbursements or
benefits provided under this Section 7 are for each calendar year only, and may
not be used to increase or decrease the amount reimbursable or available in any
subsequent year.  You may not liquidate or exchange your rights to reimbursement
and or receipt of benefits under this Section 7 for cash or any other benefit.

 

8.                                       Reimbursement for Loss on Sale of Ohio
Residence.  If your employment with the Company is terminated at anytime other
than for Cause and you sell your primary residence in the Toledo, Ohio area,
within two years of such termination, then the Company will reimburse you for
any loss on such sale, subject to a maximum reimbursement equal to the lesser of
(a) $240,000 or (b) 20% of the then appraised value of the residence.  For
example, if your residence has an appraised value of $1.2 million at the time of
your termination, your reimbursement for a loss will not exceed $240,000 (20% of
the appraised value.)  For this purpose, your loss on the sale is difference
between (i) the appraised value of the residence at the time of your termination
of employment and (ii) the actual sale price, after deducting brokerage
commissions.  Such reimbursement will be made as soon as practicable after you
submit to the Company documents evidencing the loss, but no earlier than the
first day of the second taxable year following the year of your termination and
no later than the last day of such taxable year.

 

9.                                       Payment of Legal Fees.   The Company
will reimburse you for reasonable legal and consultant costs you incur in
connection with the negotiation of this Letter Agreement, up to a maximum of
$25,000.

 

10.                                 Miscellaneous.

 

a.             Governing Law.  This Letter Agreement will be governed by and
construed in accordance with the laws of the State of Ohio, without regard to
conflicts of laws principles thereof.

 

b.             Arbitration.  Any dispute, claim or controversy based on, arising
out of or relating to your employment or this Agreement shall be settled by
final and binding arbitration in Toledo, Ohio, before a single neutral
arbitrator in accordance with

 

3

--------------------------------------------------------------------------------


 

the National Rules for the Resolution of Employment Disputes (the “Rules”) of
the American Arbitration Association (“AAA”), and judgment on the award rendered
by the arbitrator may be entered in any court having jurisdiction.  If the
parties are unable to agree upon an arbitrator, the Company shall obtain a list
from AAA of the names of 10 arbitrators who are members of the national Academy
of Arbitrators to ensure their neutrality.  From that list, with you to strike
first, you and the Company will alternately strike names, until one name remains
and that person will be the arbitrator.  Each party shall pay the fees of its
own attorneys, the expenses of its witnesses and all other expenses connected
with presenting its case; however, you and the Company agree that, to the extent
permitted by law, the arbitrator may, in his discretion, award reasonable
attorneys’ fees to the prevailing party.  Other costs of the arbitration,
including the cost of any record or transcripts of the arbitration, AAA’s
administrative fees, the fee of the arbitrator, and all other fees and costs,
shall be borne by the Company.  Arbitration is intended to be the exclusive
method for resolving any and all claims by the parties against each other for
payment of damages under this Letter Agreement or relating to your employment;
provided, however, that neither this Letter Agreement nor the submission to
arbitration shall limit the parties’ right to seek provisional relief, including
without limitation injunctive relief, in any Ohio court of competent
jurisdiction.  Seeking any such relief shall not be deemed to be a waiver of
such party’s right to compel arbitration.  Both parties expressly waive their
right to a jury trial.

 

c.             Entire Agreement; Amendments. This Letter Agreement contains the
entire understanding of the parties with respect to your employment by the
Company.  Appendix A is a part of this Letter Agreement and is incorporated by
reference.  This Letter Agreement (including Appendix A) may not be amended
except by written instrument signed by you and the Company.

 

d.             No Waiver.  The failure of the Company or you to insist upon
strict adherence to any term of this Letter Agreement (including Appendix A)
will not be considered a waiver of such party’s rights or deprive such party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Letter Agreement.

 

e.             Severability.  Whenever possible, each provision of this Letter
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Letter Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any other provision or any other jurisdiction, and such invalid, void
or otherwise unenforceable provision will be null and void.  It is the intent of
the parties, however, that any invalid, void or otherwise unenforceable
provisions be automatically replaced by other provisions which are as similar as
possible in terms to such invalid, void or otherwise unenforceable provisions
but are valid and enforceable to the fullest extent permitted by law.

 

f.              Withholding Taxes.  The Company may withhold from the amounts
payable under this Letter Agreement any amounts required by law.

 

g.             Headings and Interpretations.  The headings of the sections
contained in this Letter Agreement are for convenience only and will not be
deemed to control or affect the meaning or construction of any provision of this
Agreement.  Neither this Letter Agreement nor any uncertainty or ambiguity
herein will be construed or resolved against a party as the draftsperson.

 

4

--------------------------------------------------------------------------------


 

h.             Counterparts.  This Letter Agreement may be signed in
counterparts, each of which will be an original.

 

i.              No Mitigation; No Offset.  You will be under no obligation to
seek other employment following a termination of employment and there will be no
offset against amounts due you under the Letter Agreement.

 

j.              Assignability; Binding Nature.  This Letter Agreement will be
binding upon and inure to the benefit of (i) the Company and its respective
successors and permitted assigns and (ii) you and your heirs, executors,
beneficiaries and administrators.  No obligations of the Company under this
Letter Agreement may be assigned without your consent; provided that the Company
may assign this Letter Agreement without your consent to any of its direct or
indirect subsidiaries or in a Change in Control without your consent.  You may
not assign your rights or obligations under this Letter Agreement without the
consent of the Company.

 

k.             Survival.  The respective rights and obligations of you and the
Company hereunder will survive any termination of your employment to the extent
necessary to the intended preservation of such rights and obligations.

 

l.              Notices.  Any notice or other communication to be given
hereunder will be in writing and will be deemed sufficient if (i) mailed by
United States certified mail, return receipt requested, (ii) sent by nationally
recognized overnight courier, (iii) if sent to a Company, sent by facsimile
(with confirmation), or (iv) delivered in person, in each case, at the address
set forth below, or such other address as a party may provide to the other in
accordance with the procedure for notices set forth in this Letter Agreement. 
Any notice or other communication so delivered will constitute valid notice
under this Agreement and will be deemed to have been received (A) on the fifth
business day after the date of deposit in the United States mail, (B) on the
next business day after the date when sent in the case of delivery by nationally
recognized overnight courier, (C) upon receipt by the sender of confirmation of
delivery if sent by facsimile prior to 5 p.m. local time on a business day and
otherwise on the next business day, and (D) on the day of actual delivery in the
case of personal delivery if delivered on a business day and otherwise on the
next business day.

 

If to the Company:

 

Owens-Illinois, Inc.

 

 

James W. Baehren

 

 

Senior Vice President, Strategic Planning and General Counsel

 

 

Attention: Board of Directors

 

 

Telephone: (567) 336-1032

 

 

 

If to you:

 

Mr. Albert P.L. Stroucken

 

 

current address and phone no. on file with the Company for purposes of W-2

 

 

 

With a copy to:

 

Reed Smith LLP

 

 

225 Fifth Avenue

 

 

Pittsburgh, PA 15222

 

 

Attention: Dodi Walker Gross, Esquire

 

 

Telephone: (412) 288-4132

 

5

--------------------------------------------------------------------------------


 

Al, we look forward with great pleasure to working with you.  Please countersign
this Letter and Appendix A in the space indicated below, and return an original
to my attention.

 

 

 

Owens-Illinois, Inc.

 

 

 

 

 

/s/ James W. Baehren

 

 

By:

James W. Baehren

 

 

Its:

Senior Vice President Strategic Planning
and General Counsel

 

 

 

Acknowledged and Agreed:

 

 

ALBERT P. L. STROUCKEN

 

 

 

 

 

/s/ Albert P.L. Stroucken

 

 

 

 

 

Date:

October 26, 2011

 

 

 

6

--------------------------------------------------------------------------------


 

Appendix A to Letter Agreement – Albert P. L. Stroucken

 

Provisions Relating to Termination of Employment and Restrictive Covenants

 

This Appendix A, dated October 26, 2011, is an integral part of the Letter
Agreement, which is incorporated herein and constitutes part of the Letter
Agreement, and amends and restates the Appendix A entered into and which formed
a part of the Prior Agreement.  Capitalized terms used herein will have the
meaning set forth in the Letter Agreement, unless otherwise defined below.

 

Paragraph 1.                              Termination of Employment.  Your
employment may be terminated by the Company at any time prior to the end of the
Term with Cause, without Cause upon ninety days prior written notice or due to
your Disability.  You may terminate your employment during the Term for any
reason upon ninety days prior written notice to the Company.  Termination will
occur automatically on your death.

 

a.                                       Termination Without Cause.  If your
employment is terminated by the Company without Cause, you will receive the
following:

 

(i)            the Accrued Rights.

 

(ii)           Severance Pay payable over a period of 24 months commencing
immediately following your termination, except as otherwise provided in
Paragraph 1(c) below, and subject to your continued compliance with the
provisions of Paragraphs 2 and 3 of this Appendix A, and execution and
non-revocation of a general release on terms reasonably satisfactory to the
Company, within 60 days following your termination date.

 

(iii)          Health Benefits for a period of up to 24 months (with such
coverage being concurrent with and not in addition to any COBRA continuation
rights you may have under Section 4980A of the Internal Revenue Code of 1986, as
amended (“Code”) or any similar state law), provided that this continued
coverage will terminate if you become covered under a subsequent employer’s
group health plan, or if you fail to make timely payment of the same premiums
for the coverage you would have paid as an active employee.  Notwithstanding the
foregoing, if the Company determines in its sole discretion that it cannot
provide the foregoing Health Benefits without potentially violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company shall, in lieu of such Health Benefits, provide you a taxable
lump sum cash payment in an amount equal to the cost of the monthly Health
Benefit premium as in effect immediately prior to the date of termination,
calculated at the same cost to you as in effect immediately prior to such date
(the “Monthly Premium”), multiplied by 24 (the “Health Benefits Payment”).  In
addition, if at any time following the commencement of providing health
insurance benefits under this Section 5(c), the Company determines in its sole
discretion that the provision of such benefits potentially would violate
applicable law, the Company shall, in lieu of such health insurance benefits,
make a taxable lump sum cash payment to you in an amount equal to the Monthly
Premium multiplied by the number of full calendar months remaining until the
second anniversary of the date of termination, which amount shall be paid within
thirty

 

7

--------------------------------------------------------------------------------


 

(30) days following the date of the Company’s determination, subject to any
required delay under Section 1(f) hereof;

 

The payments and benefits under clauses (i), (ii), and (iii) above constitute
the “Basic Termination Benefits.

 

b.                                      Disability.  If your employment
terminates due to your Disability you will be entitled to the Basic Termination
Benefits (and subject to the same terms) and all other outstanding equity awards
shall vest and be exercisable in full.

 

c.                                       Death.  If your employment terminates
due to your death, you will be entitled to the Accrued Rights and the Target
Bonus for the year of death and all other outstanding equity awards shall vest
and be exercisable in full.  Payments under this Paragraph 1(c) will be made to
your surviving spouse or, if no surviving spouse, to your estate within 60
business days of your death.

 

d.                                      Change of Control.  If within 1 year
after a Change of Control you are terminated without Cause or within 2 years
after a Change of Control you voluntarily terminate because your
responsibilities are significantly reduced or altered (after providing the
Company with written notice of such reduction/alteration within 90 days after
the reduction/alteration and the Company’s failure to cure within 30 days after
the notice to the Company), in addition to receiving the Basic Termination
Benefits (and subject to the same terms), and subject to any applicable 6-month
delay required under Section 409A:

 

(i)            You will receive an amount equal to one times the sum of (A) your
Base Salary in effect when your employment terminates; and (B) your Target
Bonus, payable over a period of 12 months following the end of the payment of
the Basic Termination Benefits under Paragraph 1(a)(ii), (the sum of (A) and (B)
constituting “Additional Severance Pay”) subject to your continued compliance
with the provisions of Paragraphs 2 and 3 of this Appendix A, and the execution
and non-revocation of the general release required under Paragraph 1(a)(ii), (so
that the total of the Severance Pay and Additional Severance Pay shall equal
three times the sum of your Base Salary and Target Bonus payable over a period
of 36 months following termination of employment);

 

(ii)           In the event it shall be determined that any payment or
distribution by the Company to or for your benefit, whether paid or payable or
distributed or distributable pursuant to the terms of this Letter Agreement or
otherwise, (a “Payment”) would be subject to the tax imposed by Section 4999 of
the Code (such excise tax, together with any such interest and penalties, are
collectively referred to as the “Excise Tax”), then either (A) such Payments
shall be paid in full, or (B) the Payments shall be reduced until no such
Payments are subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
excise tax imposed by Section 4999, results in you receiving on an after-tax
basis, the greatest amount of Payments, notwithstanding that all or some portion
of such Payments may be taxable under Section 4999 of the Code.  If Payments are
to be reduced, such reduction will be made in a manner as you and the Company
shall mutually agree that would not result in a violation of Section 409A. All
determinations required to be made under this Paragraph 1(d)(ii), and the

 

8

--------------------------------------------------------------------------------


 

assumptions to be utilized in arriving at such determination, shall be made by
the a nationally recognized public accounting firm as may be designated by the
Company (the “Accounting Firm”) based on reasonable assumptions, interpretations
and approximations concerning applicable taxes and relying on reasonable good
faith interpretations concerning the applications or Code Sections 280G and
4999; provided such determinations are made with substantial authority (within
the meaning of Code Section 6662).  The Accounting Firm shall provide detailed
supporting calculations both to the Company and you within 15 business days of
the receipt of notice from you that there has been a Payment, or such earlier
time as is requested by the Company.  All fees and expenses of the Accounting
Firm shall be borne solely by the Company.

 

e.                                       By the Company For Cause or by Your
Resignation For Any Reason.  If your employment is terminated by the Company for
Cause or if you voluntarily terminate for any reason not covered by (d) above,
you will receive the Accrued Rights, subject to any 6-month delay required under
Section 409A.

 

f.                                         409A Requirements.  If required to
comply with Section 409A, all or a portion of the Severance Pay or other
payments under this Appendix A or the Letter shall be delayed, and you may be
required to pay part or all of the full cost of the Health Benefits, during the
six-month period following your termination of employment (the “Delay Period”). 
Upon expiration of the Delay Period, the Company shall pay you in a lump sum an
amount equal to (x) the amounts of Severance Pay and other payments which
otherwise would have been paid during the Delay Period if not for the
requirements of Section 409A (including the Health Benefits Payment, if payable)
plus (y) if you are receiving the Health Benefits and not the Health Benefits
Payment, then the amount of the Health Benefits paid by you during the Delay
Period to the extent it exceeded the amount you would have paid as an active
employee during the Delay Period.  In addition, if the 60 day period in which
you have to execute and return the release required to receive the Severance Pay
would span two taxable years, the Severance Pay shall not commence until the
taxable year immediately following the taxable year in which the date of
termination occurs.  A termination of employment shall be deemed to occur on the
date you terminate employment with all members of the Company’s controlled group
(within the meaning of Section 409A) or such earlier date as would constitute a
separation from service under Section 409A.

 

Paragraph 2.                              Non-Competition/Non-Solicitation.

 

a.                                       You acknowledge and recognize the
highly competitive nature of the businesses of the Company and its affiliates
and accordingly agree as follows:

 

(i)                                     While employed and for a period of one
year thereafter, you will not, directly or indirectly:

 

(A)          engage in, invest in, or enter into the employ of or otherwise
render any services to, any business that competes with the business of the
Company or its affiliates (including, without limitation, businesses which the
Company or its affiliates have specific plans to conduct in the future and as to
which you are aware of such planning) in any geographical area where the Company
or its affiliates manufactures,

 

9

--------------------------------------------------------------------------------


 

produces, sells, leases, rents, licenses or otherwise provides its products or
services (a “Competitive Business”); or

 

(B)           interfere with, or attempt to interfere with, business
relationships (whether formed before, on or after the date of the Letter
Agreement) between the Company or any of its affiliates and customers, clients,
suppliers, or investors of the Company or its affiliates.  Notwithstanding
anything to the contrary in this Letter Agreement, you may own up to 2% of the
securities of any person engaged in the business of the Company or its
affiliates that are publicly traded.

 

(ii)                                  While employed by the Company and for a
period of two years thereafter, you will not, directly or indirectly:

 

(A)          solicit or encourage any employee of the Company or its affiliates
to leave the employment of the Company or its affiliates; or

 

(B)           hire any employee who was employed by the Company or its
affiliates within one year prior to termination of your employment.

 

b.                                      It is expressly understood and agreed
that, although you and the Company consider the restrictions contained in this
Paragraph 2 to be reasonable, if a final judicial determination is made by a
court of competent jurisdiction that the time or territory or any other
restriction contained in this Appendix A is an unenforceable restriction against
you, the provisions of this Appendix A will not be rendered void but will be
deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Appendix A is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding will
not affect the enforceability of any of the other restrictions contained herein.

 

Paragraph 3.                              Confidentiality.  You may not disclose
to any person outside the Company any non-public, proprietary or confidential
information concerning the business of the Company, and its subsidiaries and
affiliates, unless such information is required by law to be disclosed.

 

Paragraph 4.                              Specific Performance.  You acknowledge
and agree that the Company’s remedies at law for a breach or threatened breach
of any of the provisions of Paragraph 2 or Paragraph 3 of Appendix A would be
inadequate and the Company would suffer irreparable damages as a result of such
breach or threatened breach.  Accordingly, you agree that, in the event of such
a breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, will be entitled to cease making any payments or
providing any benefit otherwise required by the Letter Agreement and/or Appendix
A and obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

 

10

--------------------------------------------------------------------------------


 

Paragraph 5.                              Certain Definitions.

 

a.                                       “Accrued Rights” mean:

 

(i)                                     your accrued but unpaid Base Salary
through the date of termination payable in accordance with applicable law;

 

(ii)                                  unless you are terminated for Cause, any
annual bonus earned but unpaid under the Company’s Incentive Bonus Plan for any
previously completed fiscal year payable in accordance with applicable law;

 

(iii)                               benefits under any Company benefit plan or
program in which you are a participant on the date of termination, specifically
including the SERP Benefit, payable in accordance with the terms of the
applicable benefit plan or program to the extent not inconsistent with the terms
of the Letter Agreement or this Appendix A; and

 

(iv)                              unless you are terminated for Cause, any loss
on the sale of your Ohio residence, as provided in Paragraph 8 of the Letter
Agreement.

 

b.                                      “Cause” means:

 

(i)                                     the commission of an act of fraud
against the Company or any affiliate thereof or embezzlement;

 

(ii)                                  breach of one or more of the following
duties to the Company:

 

(A)          the duty of loyalty;

 

(B)           the duty not to take willful actions which would reasonably be
viewed by the Company as placing your interest in a position adverse to the
interest of the Company;

 

(C)           the duty not to engage in self-dealing with respect to the
Company’s assets, properties or business opportunities;

 

(D)          the duty of honesty; or

 

(E)           any other fiduciary duty which you owe to the Company;

 

(iii)                               your conviction (or a plea of nolo
contendere in lieu thereof) for

 

(A)          a felony; or

 

(B)           a crime involving fraud, dishonesty or moral turpitude;

 

(iv)                              intentional misconduct as an executive of the
Company, including, but not limited to, knowing and intentional violation by you
of material written policies of the Company or specific directions of the Board,
which policies or directives are neither illegal (or do not involve illegal
conduct) nor do they require you to violate reasonable business ethical
standards; or

 

11

--------------------------------------------------------------------------------


 

(v)           your failure to substantially perform your duties for the Company
(other than as a result of total or partial incapacity due to physical or mental
illness) for a period of 10 days following written notice by the Company of such
failure.

 

However, “Cause” does not include termination of your employment due to
Disability or death, or upon expiration of the Term.  Additionally, the Company
shall provide you written notice of any event or action which the Board has
determined constitutes Cause, and if the Board determines in its sole discretion
that such event or action is curable, will provide you with a reasonable
opportunity to cure prior to terminating you for Cause.

 

c.                                       “Change of Control” means:

 

(i)                                     A transaction or series of transactions
(other than an offering of Common Stock to the general public through a
registration statement filed with the Securities and Exchange Commission)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of
its subsidiaries, an employee benefit plan maintained by the Company or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

 

(ii)                                  During any period of two consecutive
years, individuals who, at the beginning of such period, constitute the Board
together with any new director(s) (other than a director designated by a person
who shall have entered into an agreement with the Company to effect a
transaction described in paragraphs (a) or (c)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

 

(iii)                               The consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction:

 

(A)          Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or

 

12

--------------------------------------------------------------------------------


 

otherwise succeeds to the business of the Company (the Company or such person,
the “Successor Entity”)) directly or indirectly, at least a majority of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction; and

 

(B)           After which no person or group beneficially owns voting securities
representing 50%  or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
subparagraph (c)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or

 

(iv)                              The Company’s stockholders approve a
liquidation or dissolution of the Company.

 

d.                                      “Disability” shall mean your permanent
and total disability as determined in the discretion of the Board based on the
advice of a licensed physician that you will be unable to perform the essential
duties of your employment for an unknown period of time.

 

e.                                       “Health Benefits” mean coverage under
the Company’s group health plan in which you participated at the time of your
termination of employment.

 

f.                                         “Severance Pay” means an amount equal
to two times the sum of:

 

(i)                                     your Base Salary in effect when your
employment terminates; and

 

(ii)                                  your Target Bonus.

 

 

 

OWENS-ILLINOIS, INC.

 

 

 

 

 

 

 

 

/s/ James W. Baehren

 

 

By:

James W. Baehren

 

 

Its:

Senior Vice President Strategic
Planning and General Counsel

 

 

 

Acknowledged and Agreed:

 

 

ALBERT P. L. STROUCKEN

 

 

 

 

 

 

 

 

/s/ Albert P.L. Stroucken

 

 

 

 

 

Date Signed:

October 26, 2011

 

 

 

13

--------------------------------------------------------------------------------